UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7434



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNELY BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-99-75)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Waynely Brown, Appellant Pro Se. Jerry Wayne Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Waynely Brown appeals a district court order denying his

motion to compel the Government to file a Federal Rules of Criminal

Procedure Rule 35(b) motion.         We have reviewed the record and the

district court opinion and affirm for the reasons cited by the

district    court.    See   United    States    v.   Waynely,   No.   CR-99-75

(W.D.N.C. Aug. 29, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -